EXHIBIT 99.1 Contact: Investor Contact:Tom Fitzsimmons, tom.fitzsimmons@avid.com, 978-640-3346Media Contact:Christi Dean, christi.dean@avid.com, 978-640-5147 Avid Announces First Quarter 2010 Results TEWKSBURY, Mass., April 22, 2010 — Avid® (NASDAQ: AVID) today reported revenues of $156.0 million for the three-month period ended March 31, 2010, compared to $151.6 million for the same period in 2009. The GAAP net loss for the quarter was $13.5 million, or $0.36 per share, compared to a GAAP net loss of $17.3 million, or $0.47 per share, in the first quarter of The GAAP net loss for the first quarter of 2010 included amortization of intangibles, stock-based compensation, restructuring charges, acquisition-related costs and related tax adjustments, collectively totaling $8.9 million. Excluding these items, the non-GAAP net loss was $4.6 million for the first quarter, or $0.12 per share. A reconciliation of GAAP to non-GAAP results is included in the tables attached to this release. The GAAP operating loss for the first quarter was $13.0 million, including amortization of intangibles, stock-based compensation, restructuring charges and acquisition-related costs, collectively totaling $9.2 million. Excluding these items, the non-GAAP operating loss was $3.8 million for the first quarter. For the first quarter of 2009 the GAAP operating loss was $20.3 million, including stock-based compensation, amortization of intangibles and restructuring charges totaling $12.1 million. Excluding these items, the non-GAAP operating loss was $8.3 million. “Our year-on-year first quarter revenue increase is a positive sign not only for the growth of Avid’s business, but the industry-at-large,” said Gary Greenfield, chairman and CEO at Avid. “We saw some positive momentum at NAB and are excited about the possibilities our new products and the acquisition of Euphonix will play in the future success of our business and our customers’ businesses.” The company’s cash balance on March 31, 2010 was $74.2 million, or almost $2.00 per share. Use of Non-GAAP Financial Measures This press release contains “non-GAAP financial measures” under the rules of the U.S.
